12 F.3d 205
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.John L. PARISH, Plaintiff-Appellant,v.UNITED STATES of America;  United States Attorney General;United States Attorney;  Mike West;  David Spangler;  GeraldSchafer;  Jim Younger;  Jane Doe;  James B. Wolfe, Jr.;First Union Corporation, d/b/a First Union National Bank ofNorth Carolina, Defendants-Appellees.
No. 92-1595.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 9, 1993.Decided:  November 17, 1993.

Appeal from the United States District Court for the Middle District of North Carolina, at Greensboro.
John L. Parish, Appellant Pro Se.
Benjamin Harvey White, Jr., United States Attorney; David Spangler, Gerald Schafer; Jim Younger; J. Thomas Dunn, Jr., Barbara J. Hellenschmidt, FIRST UNION CORPORATION LEGAL DIVISION, for Appellees.
M.D.N.C.
AFFIRMED.
Before HALL, NIEMEYER, and HAMILTON, Circuit Judges.
PER CURIAM:

OPINION

1
John L. Parish appeals from the district court's order dismissing his Complaint filed against the United States and a number of other Defendants for conduct in connection with his bankruptcy proceedings.  Our review of the record and the district court's opinion discloses that this appeal is without merit.  Accordingly, we affirm on the reasoning of the district court.  Parish v. United States, No. CA-91371-2 (M.D.N.C. Mar. 9, 1992).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED